Name: 2002/348/JHA: Council Decision of 25 April 2002 concerning security in connection with football matches with an international dimension
 Type: Decision
 Subject Matter: European construction;  information technology and data processing;  social affairs;  politics and public safety
 Date Published: 2002-05-08

 Avis juridique important|32002D03482002/348/JHA: Council Decision of 25 April 2002 concerning security in connection with football matches with an international dimension Official Journal L 121 , 08/05/2002 P. 0001 - 0003Council Decisionof 25 April 2002concerning security in connection with football matches with an international dimension(2002/348/JHA)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 30(1)(a) and (b) and Article 34(2)(c) thereof,Having regard to the initiative by the Kingdom of Belgium,Having regard to the opinion of the European Parliament(1),Whereas:(1) Under the terms of Article 29 of the Treaty, the European Union's objective shall be to provide citizens with a high level of safety within an area of freedom, security and justice by developing common action among the Member States in the field of police cooperation.(2) As a result of various international and European competitions and large numbers of travelling supporters, football is becoming highly international in scale. That international scale makes it necessary to approach security in connection with football matches in a way extending beyond national borders.(3) Football should be regarded not just as a potential source of problems regarding breaches of law and order or security but as an event which, in spite of the possible risk, has to be handled efficiently.(4) In particular for the purposes of preventing and combating football-related violence, it is important to exchange information, so that the competent police authorities, and the authorities in the Member States, can make proper preparations and provide an appropriate response.(5) For exchange of information in relation to a football event and with a view to the necessary international police cooperation in connection with football matches with an international dimension, it is crucially important to establish a national football information point of a police nature in each Member State.(6) Having regard to the adoption by the Council of Europe of the following acts: the Convention of 28 January 1981 for the protection of individuals with regard to automatic processing of personal data, Recommendation No R(87)15 of 17 September 1987 of the Committee of Ministers regulating the use of personal data in the police sector and the European Convention of 19 August 1985 on spectator violence and misbehaviour at sports events and in particular at football matches.(7) On 26 May 1997, the Council adopted Joint Action 97/339/JHA with regard to cooperation on law and order and security(2), and on 9 June 1997, a Resolution on preventing and restraining football hooliganism through the exchange of experience, exclusion from stadiums and media policy(3).(8) Furthermore, on 6 December 2001, the Council adopted a Resolution concerning a handbook with recommendations for international police cooperation and measures to prevent and control violence and disturbances in connection with football matches with an international dimension, in which at least one Member State is involved(4),HAS DECIDED AS FOLLOWS:Article 1Establishment of a national football information point1. Each Member State shall set up or designate a national football information point of a police nature.2. Each Member State shall notify the General Secretariat of the Council in writing of the details of its national football information point, and any subsequent amendments, under this Decision. The General Secretariat of the Council shall have them published in the Official Journal.3. The national football information point shall act as the direct, central contact point for exchanging relevant information and for facilitating international police cooperation in connection with football matches with an international dimension.A Member State can decide to carry out certain contacts on football-related aspects through the services competent for those specific aspects, on condition that the national football information point is supplied, promptly and adequately with a minimum of information.4. Each Member State shall ensure that its national football information point is capable of fulfilling efficiently and promptly the tasks assigned it.5. This Decision shall apply without prejudice to existing national provisions, in particular the allocation of powers among the different services and authorities in the Member States concerned.Article 2Tasks of national football information points1. National football information points shall be responsible for coordinating and facilitating police information exchange in connection with football matches with an international dimension. Such information exchange may also involve other law enforcement authorities contributing to security or law and order in accordance with the distribution of powers in the Member State concerned.2. National football information points shall, in accordance with the domestic and international rules applicable, have access to information involving personal data on high-risk supporters.3. National football information points shall facilitate, coordinate or organise the implementation of international police cooperation in connection with football matches with an international dimension.4. In accordance with existing national provisions, in particular the allocation of powers among the different services and authorities in the Member States concerned, national football information points could be responsible for providing assistance to the competent national authorities.5. For matches with an international dimension, national football information points shall provide, at least at the request of another football information point in a Member State concerned, a risk assessment of their own country's clubs and national team.Article 3Police information exchange between national football information points1. Before, during and after a football event with an international dimension, national football information points shall engage, at the request of a national football information point concerned or on its own initiative, in mutual exchange of general information and, subject to the conditions laid down in paragraph 3, personal data.2. The general information exchanged in connection with a football match with an international dimension shall comprise strategic, operational and tactical information. Such information shall be defined as follows:- strategic information: information specifying all aspects of the event, with particular reference to security risks involved in it;- operational information: information providing an accurate picture of proceedings in the course of the event;- tactical information: information enabling those in charge of operations to take appropriate action for the purposes of maintaining order and security in connection with the event.3. Personal data shall be exchanged in accordance with the domestic and international rules applicable, taking account of the principles of Convention No 108 of the Council of Europe of 28 January 1981 for the protection of individuals with regard to automatic processing of personal data and - as appropriate - Recommendation No R (87)15 of the Committee of Ministers of the Council of Europe of 17 September 1987 regulating the use of personal data in the police sector. Such exchanges shall be with a view to preparing and taking the appropriate measures to maintain law and order when a football event takes place. Such exchange may in particular involve details of individuals actually or potentially posing a threat to law and order and security.Article 4Procedure for communication between national football information points1. Handling of information on football matches with an international dimension shall be coordinated by way of national football information points. They shall ensure that all the police services concerned receive the necessary information in time. After processing, information shall either be used by a national football information point itself or be passed on to the relevant authorities and police forces.2. The national football information point in the Member State hosting a football event shall communicate, before, during and after the competition or match, with the national police force(s) of the Member States concerned, where appropriate via the liaison officer(s) appointed and supplied by such Member States. Liaison officers may be contacted in the subject areas of law and order and security, football-related violence and ordinary crime, where it is connected with a particular football match or tournament.3. National football information points shall communicate in such a way as to preserve the confidentiality of data. Provided that personal data are not concerned, reports exchanged shall be kept on record. They may be consulted subsequently by other interested national information points, on condition that the national football information point from which the information originates is offered the possibility in advance of taking a position on the delivery.Article 5Use of languagesNational football information points shall each communicate in their own language, with a translation in a working language common to both sides, save as otherwise arranged between the parties concerned.Article 6EvaluationThe Council shall evaluate the implementation of this Decision within two years of its adoption.Article 7Operative dataThis Decision shall come into effect on the day following that of its publication in the Official Journal.Done at Luxembourg, 25 April 2002.For the CouncilThe PresidentM. Rajoy Brey(1) Opinion delivered on 9 April 2002 (not yet published in the Official Journal).(2) OJ L 147, 5.6.1997, p. 1.(3) OJ C 193, 24.6.1997, p. 1.(4) OJ C 22, 24.1.2002, p. 1.